

Exhibit 10.5


CONFIDENTIAL TREATMENT


Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934.  Such Portions
are marked “[*]” in this document; they have been filed separately with the
Commission.
 
Amendment No. 9
To
QUALCOMM Globalstar Satellite Products Supply Agreement
Agreement No. 04-QC/NOG-PRODSUP-001
(NOG-C-04-0137)


This Amendment No. 9 (“Amendment”) is effective as of  February 24, 2010
(“Amendment Effective Date”) by and between QUALCOMM Incorporated, a Delaware
corporation (“Qualcomm”) and Globalstar, Inc., a Delaware corporation (“Buyer”),
and Globalstar Canada Satellite Company (“GCSC”) a Nova Scotia Corporation and
wholly owned subsidiary of Buyer, with respect to the below stated facts.
 
This Amendment must be signed by February 24, 2010; otherwise, this Amendment
offer is no longer valid.
 
RECITALS
 
A.     Qualcomm and Buyer executed the Qualcomm Globalstar Satellite Products
Supply Agreement No. 04-QC/NOG-PRODSUP-001 dated April 13, 2004, as amended (the
“Agreement”), pursuant to which Qualcomm agreed to sell to Buyer, and Buyer
agreed to purchase, Globalstar products from time to time for resale to
customers under such Supply Terms and Conditions.
 
B.   Qualcomm and Buyer executed Amendment No. 1 dated May 25, 2005 to the
Agreement, pursuant to which Qualcomm agreed to modify the Globalstar GSP-1600
Tri-Mode Satellite Phone to replace the LCD (“GSP-1600”) and make available a
limited quantity of GSP-1600s and other Globalstar products to Globalstar for
resale to its customers.
 
C.   Qualcomm and Buyer executed Amendment No. 2 dated May 25, 2005 to the
Agreement, pursuant to which QUALCOMM agreed to manufacture, sell and deliver
New Products to Globalstar for resale to its customers.
 
D.    Qualcomm and Buyer executed Amendment No. 3 dated September 30, 2005 to
the Agreement pursuant to which Qualcomm agreed to sell to Buyer additional
GSP-1600s and other Globalstar products for resale to its customers.
 
E.     Qualcomm and Buyer executed Amendment No. 4 dated August 15, 2006
pursuant to which Buyer agreed to undertake to performance of the final
packaging of the GCK-1700 Car Kit and SDVM, including procurement of such
packaging materials and antenna(s), and accordingly, (i) Buyer will no longer be
required to deliver production GCK-1700 Car Kit and/or SDVM Antennas and
applicable documentation to Qualcomm as set forth in Section 27 of the
Agreement, and (ii) QUALCOMM will deliver GCK-1700 Car Kits and SDVMs, without
antennas, as provided for in Section 26 of the Agreement.
 
 
 

--------------------------------------------------------------------------------

 

F.    Qualcomm, Buyer and GCSC executed the Assignment and Performance Guarantee
Agreement No. 06-QC/Globalstar-AA-001 GINC-C-06-0306 dated October 11, 2006 by
which Globalstar assigned its rights, title and interests in and to Amendment 2
to the Agreement, including all rights and obligations arising under Purchase
Orders issued pursuant to Amendment 2 to GCSC.
 
G. Qualcomm, Buyer and GCSC executed Amendment No. 5, pursuant to which the
parties agreed to further extend the Term and revise the Delivery Schedule and
pricing terms for New Products and other terms and set forth therein.
 
H. Qualcomm, Buyer and GCSC executed Amendment No. 6 pursuant to which the
parties agreed to amend the Agreement to provide for indemnification for
Qualcomm as it relates to the use of any non-conforming battery with the
GSP-1700 handset.
 
I. Qualcomm, Buyer and GCSC executed Amendment No. 7 pursuant to which the
parties revised the delivery schedule of New Products to reflect a suspension in
deliveries for a period of eighteen (18) months with deliveries scheduled to
resume in April, 2010.
 
J. Qualcomm, Buyer and GCSC executed Amendment No. 8 pursuant to which the
parties revised the delivery schedule of New Products to reflect a suspension in
deliveries for an additional period of six (6) months with deliveries scheduled
to resume in October, 2010.
 
K. Buyer and Qualcomm have agreed subject to certain terms and conditions set
forth herein, to again extend the term and to revise the delivery schedule of
New Products to reflect an extension of the suspension in deliveries for an
additional eight (8) months with deliveries scheduled to resume in June 2011 as
set forth in the Fifth Revised Delivery Schedule, attached hereto as Exhibit A.
Buyer and Qualcomm have further agreed that the provisions concerning resumption
of the New Products Delivery Schedule and associated pricing conditions for
resumption are also modified accordingly as set forth herein.
 
By this Amendment, Qualcomm, Buyer and GCSC agree to further amend the Agreement
as set forth below.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, and intending to be legally bound hereby, the parties hereby modify
the Agreement as set forth herein.
 
 
1.
Section 30, Term Extension, is hereby modified as follows:



“30. Term Extension. The Term of the Agreement is hereby extended thirteen  (13)
additional months from February 28, 2012 to March 28, 2013, unless otherwise
terminated as provided for in this Amendment No. 9 and the Agreement.”


2.           Section 32. Special Provisions for Suspended New Products Delivery
Schedule is hereby modified as follows:


“32.1 Suspended New Products Delivery Schedule. As of the Amendment Effective
Date, the delivery schedule as set forth in Attachment 1(a) to Amendment No. 2,
as amended in Amendments No. 5, 7, and 8 is further amended to reflect a
suspension of deliveries of an additional eight (8) months, for a total of a
thirty two (32) month suspension for delivery for New Products as reflected in
the Exhibit A hereto (“Fifth Revised Delivery Schedule”).

 
 

--------------------------------------------------------------------------------

 

32.2  Resumption of New Products Delivery Schedule. As a condition of further
suspending deliveries as set forth herein, Buyer must now provide written
notification to Qualcomm no later than September 1, 2010 (in lieu now of January
29, 2010) of either (i) its desire to resume taking deliveries of and making
payment for the New Products as set forth in the Fifth Revised Delivery Schedule
or (ii) provide notice of discontinuation as set forth in Section 32.3
below.   All units of the remaining New Products must be included in Buyer’s
selection of (i).


 32.3   Fifth Revised Delivery Schedule Pricing.  Both parties acknowledge and
agree that due to the delivery suspension, the pricing of the New Products may
increase due to parts obsolescence, supplier issues and other manufacturing
costs associated with re-start-up costs. If Qualcomm determines that the costs
to re-start and manufacture the New Products will increase, Buyer agrees to pay
an increase in the current GSP-1700 price of no more than [*] per GSP-1700 for
the remaining delivery quantity. Qualcomm’s proposal will separately price, for
Globalstar’s acceptance and funding, an engineering effort to redesign the board
to replace the end of life flash, and any other effort required to replace other
end of life components.


Qualcomm will provide written notice to Buyer of any increase in price for the
GSP-1700 by August 16, 2010 (in lieu now of January 14, 2010).  If the price
increase is greater than [*] per GSP-1700, Buyer can either (A) accept the
increase in price (“Option A”), or (B) terminate the Agreement for
discontinuance and must (i) purchase all available Finished Goods for all New
Products in inventory at the current price (“Finished Goods” is defined as all
New Products in inventory at the -10 level or above), and (ii) purchase all
components or any other parts on order and purchased by Qualcomm in support of
the current delivery schedule at Qualcomm’s cost; and (iii) negotiate in good
faith a license and license fee and ASIC Supply Agreement from Qualcomm to allow
a third party manufacturer to manufacture the New Products on behalf of Buyer,
all as set forth in Section 32.4.2 (collectively “Option B”).  Buyer’s selection
of Option A includes Buyer’s acceptance to fund any engineering efforts required
for to redesign the board to replace the end of life flash and such efforts for
other end of life components.  Buyer must provide written notice of either
Option A or Option B no later than September 1, 2010 (in lieu now of  January
29, 2010) otherwise Qualcomm shall have the right to terminate the Agreement as
set forth in Section 32.4.1 below.


32.4       Additional Termination Provisions


32.4.1    By Qualcomm. In addition to the termination provisions and rights set
forth in the Agreement,  Buyer’s failure to confirm in writing its agreement to
either (i) resume taking all outstanding deliveries of the New Products as set
forth in the Fifth Revised Delivery Schedule, (ii) timely selection of Option A,
or Option B, or (iii)  Buyer’s failure to comply with the terms of this
Agreement, including (a) failure to make timely payments for all outstanding
invoices, (b) failure to make timely payments for all New Products and parts or
components purchased by Qualcomm in support of the current delivery schedule in
inventory or committed to by Qualcomm with suppliers that cannot be canceled at
the time of termination, or (c), failure to enter into a License Agreement for a
third party manufacturer  within ninety (90) days of Agreement termination,
shall constitute a material default under this Agreement and Qualcomm shall
deliver written notice of its intent to terminate for breach. If a material
default is not cured within thirty (30) calendar days after the date of notice,
or if Qualcomm, in its sole discretion, determines it cannot support resumption
of the delivery schedule due to resource availability, costs or any other
business reason, Qualcomm shall have the right to (1) terminate the Agreement,
and (2) cancel any undelivered portions of the Purchase Order for New Products,
subject to all termination rights set forth in the Agreement, including but not
limited to Termination Charges defined in Section 1, and Sections 3.3 and 16 of
the Supply Terms and other termination fees set forth in Section 20.1, as
amended in Amendment No. 5 and (3) immediately terminate the Master Ordering
Agreement, including all Task Orders for Hotline/Help Desk Support unless
earlier terminated by the parties, upon written notice to Buyer.

 
 

--------------------------------------------------------------------------------

 

32.4.2   Discontinuation By Buyer.  In the event Qualcomm determines that the
price of the GSP-1700 will increase more than [*] per phone as a result of the
cost analysis by Qualcomm, Buyer may discontinue this Agreement subject to the
following conditions:


1. Buyer agrees to take delivery within forty five (45) days of termination, and
to pay within ninety (90) days of termination the following:
 
·
All available Finished Goods for all New Products in inventory at the time of
termination at the New Product current price.

 
·
All components and parts purchased by Qualcomm in support of the current
delivery schedule that are in inventory or committed to with a supplier that can
not be canceled, at Qualcomm’s cost, plus any cancellation or other fees,
including restocking fees imposed by suppliers due as a result of termination.



2. Buyer and Qualcomm will negotiate in good faith a technology license and an
ASIC Supply Agreement to enable a third-party manufacturer to manufacture and
sell phones on behalf of Buyer.  The License must be executed within ninety (90)
days of the date of termination.


3. Attachment.


 
A.
Attachment.  Attachment No. 1(a) to Amendment No. 2, Revised Delivery Schedule
for New Products as amended in Amendments No. 5, 7 and 8 is further amended to
reflect the suspension of all New Product deliveries for a total of thirty two
(32) months, beginning with the October 2008 delivery. Deliveries of New
Products will resume June 2011 as provided for in this Exhibit A, Fifth Revised
Delivery Schedule.



4.           Exhibit A, Qualcomm Supply Terms and Conditions is hereby revised
as follows:


Section 9.7, Payment Offset remains unchanged and is as follows:


“9.7            Payment Offset.  Any payments made by Buyer and/or GCSC to
Qualcomm, pre-paid or otherwise, may be used by Qualcomm to offset any
outstanding amounts owed by Buyer and/or GCSC to Qualcomm, under this Agreement
or any other agreement. Notwithstanding Qualcomm’s right to offset in this
section, Buyer and/or GCSC must continue to make all payments in a timely manner
as required under this agreement. ”


EFFECTIVENESS. Except as modified by this Amendment No.9 as of the Amendment
Effective Date, the Agreement shall remain in full force and effect.  No
modification, amendment or other change may be made to this Amendment No. 9 or
any part thereof unless reduced to writing and executed by authorized
representatives of both parties.

 
 

--------------------------------------------------------------------------------

 

IN WITNESS THEREOF, the parties have executed this Amendment No. 9 as of the
Amendment Effective Date.


QUALCOMM Incorporated
 
Globalstar, Inc.
         
By:
 /s/ Scott J. Becker
 
By:
 /s/ Fuad Ahmad
         
Name: 
Scott J. Becker
 
Name: 
 Fuad Ahmad
         
Title:
Sr. Vice President, Finance
 
Title:
 CFO
 
Qualcomm Enterprise Services
               
Globalstar Canada Satellite Company
               
By:
/s/ Fuad Ahmad
               
Name:
Fuad Ahmad
               
Title:
Treasurer
     


 
 

--------------------------------------------------------------------------------

 

EXHIBIT A


Fifth Revised Delivery Schedule for New Products
October 2008 – February 2013


Schedule Ship Date
 
GSP-1700
 
GIK-1700
Car Kit
 
GSP-1720
SDVM
 
Car Power
Adapter
                 
[*]


 
 

--------------------------------------------------------------------------------

 
 